             Case 1:20-cv-00223 Document 3 Filed 01/28/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


       PETER B. MAPES                        )
                                             )
               Petitioner,                   )       Civil No.__________
                                             )
               v.                            )
                                             )
       JACK REED,                            )
       Senator, RI                           )
                                             )
       RICHARD CODY,                         )
       Chairman of the National              )
       Commission on Military Aviation       )
       Safety                                )
                                             )
               Respondents.                  )


                 MOTION FOR A TEMPORARY RESTRAINING ORDER
       Petitioner Peter B. Mapes (“Dr. Mapes”) hereby moves for a temporary restraining order

(“TRO) preventing the respondents from appointing a replacement for him as a Commissioner

on the National Commission on Military Aviation Safety.

                                       Statement of Facts

       The 2019 National Defense Authorization Act established the National Commission on

Military Aviation Safety in order to examine and make recommendations with respect to certain

United States military aviation mishaps. The statute called for an eight-member commission,

one of whom was to be appointed by the Ranking Member of the Committee on Armed Services

of the Senate. Members of the Commission were appointed for the life of the Commission. The

statute contained no provision for the removal of a commissioner. Commissioners who were not

Federal employees were to be paid at a rate equal to the daily equivalent of the annual rate of

basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United
             Case 1:20-cv-00223 Document 3 Filed 01/28/20 Page 2 of 5



States Code, for each day (including travel time) during which the member is engaged in the

actual performance of duties vested in the Commission. The Commission was to terminate 90

days after the Commission submitted its report, which was supposed to be one not later than

March 1, 2020. The due date for the report has been extended to December 2020.

       Senator Jack Reed, the Ranking Member of the Committee on Armed Services, appointed

Dr. Mapes as a Commissioner. Dr. Mapes began his duties and had been receiving

compensation for his services as a Commissioner. On January 7, 2020, Senator Reed sent Dr.

Mapes a letter terminating Dr. Mapes’ status as a Commissioner. The stated reason was: “your

service as a member of the National Commission on Military Aviation Safety is no longer

compatible with the service of the other members of the Commission.”

       Dr. Mapes then received a copy of a letter from Sean Doocey, Assistant to the President

and Director of Presidential Personnel, dated January 10, 2020. This letter, addressed to General

Richard Cody, the Chairman of the Commission, stated that “the President concurs with Senator

Reed’s decision to terminate the appointment of Dr. Mapes.”

       On January 17, 2020, Dr. Mapes was notified that a human resources actin made January

7, 2020 his final day of employment, therefore he could not enter any work after that date on his

timecard.

                                      Points and Authorities

       The purpose of a temporary restraining order is to preserve the status quo for a limited

period of time until the Court has the opportunity to pass on the merits of the demand for a

preliminary injunction. Barrow v. Graham, 124 F.Supp. 2d 714, 715 (D.D.C. 2000). In the

absence of facts that would enable a court fully to assess the merits of the parties' respective

positions, a TRO may issue to preserve the status quo and to prevent imminent harm until a
              Case 1:20-cv-00223 Document 3 Filed 01/28/20 Page 3 of 5



hearing on the request for a preliminary injunction may be held. Id. To warrant preliminary

injunctive relief, a moving party must show: (1) that there is a substantial likelihood that it will

succeed on the merits of its claims; (2) that it will suffer irreparable harm in the absence of an

injunction; (3) that an injunction would not substantially harm the defendant or other interested

parties; and (4) that the public interest would be furthered, or at least not adversely affected, by

the injunction. Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1291 (D.C. Cir. 2009).

While the Court must consider the four-part test for injunctive relief even at the TRO stage, “the

short duration of a TRO, the imminence of the harm and the failure of a respondent to provide

any facts to counter a petitioner's claims, taken together, may justify the grant of a TRO to

preserve the status quo.” Barrow, 124 F.Supp.2d at 716. Mr. Mapes demonstrates that these

criteria are satisfied and that a TRO should be granted.

        1. Dr. Mapes has demonstrated a substantial likelihood of succeeding on the merits of his

request for a preliminary injunction.

        As noted in his request for a preliminary injunction, Dr. Mapes is substantially likely to

succeed on the merits. Dr. Mapes was appointed as a Commissioner by Senator Reed, the

Ranking Member of the Senate Armed Services Committee. The appointment was made

pursuant to Section 1087(b)(1)(C) of the 2019 National Defense Authorization Act that created

the National Commission on Military Aviation Safety. That section did not provide any means

for the removal of a commissioner. There is no indication that Dr. Mapes committed and

malfeasance or misfeasance during his tenure as a commissioner. Thus, Dr. Mapes has been

illegally removed from the commission and is entitled to maintain his appointment and resume

his duties.
             Case 1:20-cv-00223 Document 3 Filed 01/28/20 Page 4 of 5



       2. Dr. Mapes has demonstrated that he faces a substantial threat of irreparable harm if the

TRO is not granted.

       Dr. Mapes is an expert in the area of aerospace safety. That is a reason he was appointed

to the commission. His reputation will suffer significant harm if the government is allowed to

terminate his commission simply because they disagree with his viewpoint on certain issues. His

work as a commissioner, which has been aimed toward ensuring the appropriate use of statistical

data, as well as accounting for past funding, would be for naught and the commission’s report

would be less comprehensive.     Additionally, Dr. Mapes has a property right to the salary that

the commission provides and the loss of that income would be harmful.

       Dr. Mapes therefore satisfies this criterion for the granting of a TRO.

       3. Dr. Mapes has demonstrated an injury that outweighs the governments potential injury

if the TRO is granted.

       If this TRO is not granted, Dr. Mapes will permanently lose his position as a

Commissioner. His prestige in the aviation safety community will be damaged and his ability to

have a positive impact on aviation safety now and in the future will be negatively impacted. If

the TRO is granted, the government will have to continue the activities it has been performing

since the Commission was formed. There is no harm to the government if the TRO is granted.

       Dr. Mapes therefore meets this criterion for granting a TRO.

       4. An injunction will not harm the public interest.

       This case raises very serious issues with regard to the operation of commissions

established by Congress. Here, the commission is tasked with evaluating the circumstances of

military aviation accidents and making recommendations to reduce their number or severity. As

a member of the committee, Dr. Mapes has expressed concern about the possible diversion of
             Case 1:20-cv-00223 Document 3 Filed 01/28/20 Page 5 of 5



public funds that were intended for aviation safety to non-safety related activities. Ensuring the

safety of military aviation is very much in the public interest. To allow the termination of Dr.

Mapes’ commission because he sometimes dissents from the ideas and recommendations of the

other commissioners would have a chilling effect on the willingness of future members of this or

any other commission to serve as anything other than a rubber stamp to the prevailing opinion.

That is very much against the public interest.

       Dr. Mapes therefore meets this criterion for the granting of a TRO.

                                           Conclusion

       Based on the preceding information, Dr. Mapes respectfully requests that his motion for a

temporary restraining order be granted.

                                                 Respectfully submitted,



                                                 ______________________________________
                                                 DAVID P. SHELDON, DC Bar. No. 446039
                                                 Law Offices of David P. Sheldon PLLC
                                                 100 M St. NE; Ste 600
                                                 Washington, DC 20003
                                                 Telephone No. 202-546-9575
                                                 Fax No. 202-546-0135
                                                 Email: davidsheldon@militarydefense.com
